731 N.W.2d 494 (2005)
266 Mich. App. 801
William Q. TINGLEY, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellants, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. Wardrop II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, P.L.L.C., Fisher & Dickinson, P.C., 900 MONROE L.L.C., 940 Monroe L.L.C., Pioneer Incorporated, City of Grand Rapids, John H. Logie, Dykema Excavators, Inc., and Fifth Third Bancorp, Defendants-Appellees.
William Q. Tingley, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellants, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. Wardrop II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, P.L.L.C., Fisher & Dickinson, P.C., 900 Monroe L.L.C., 940 Monroe L.L.C., Pioneer Incorporated, City of Grand Rapids, John H. Logie, Dykema Excavators, Inc., and Fifth Third Bancorp, Defendants-Appellees.
Docket Nos. 243171, 244609.
Court of Appeals of Michigan.
May 5, 2005.

ORDER ENTERED MAY 5, 2005
Tingley v. 900 Monroe, L.L.C., 266 Mich. App. 801, 731 N.W.2d 494 (2005) The Court orders that the plaintiffs-appellants' motion for reconsideration is granted. The Court's opinion issued in these consolidated cases on February 22, 2005, is hereby vacated inasmuch as this Court did not have jurisdiction to issue that opinion.
The Court furthers orders that this Court's opinion issued on June 24, 2004, in these consolidated cases is reissued and reinstated as of the date of the Clerk's certification of this order, and is the opinion of the Court.
The Court further orders that this Court's opinion issued on June 24, 2004, in Tingley v. Kortz, 262 Mich.App. 583, 688 N.W.2d 291 (2004), is unaffected by any order that has been entered in the consolidated cases referenced here.
WILDER, J., concurs in the result only.